IN THE UNITED STATES COURT OF APPEALS

                                 FOR THE FIFTH CIRCUIT


                                        No. 99-10904
                                      Summary Calendar


UNITED STATES OF AMERICA,

                                                                   Plaintiff-Appellee,

                                             versus

VICTOR ALLEN RICHARDS,


                                                                   Defendant-Appellant.

                  _____________________________________________

                    Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 7:98-CR-8-1
               _____________________________________________
                                  March 9, 2000
Before POLITZ, JOLLY, and WIENER, Circuit Judges.

PER CURIAM:*

       Court-appointed counsel for Victor Allen Richards has moved for leave to withdraw

and has filed a brief as required by Anders v. California, 386 U.S. 738 (1967). Richards has

not filed a response to the instant motion. Our independent review of counsel’s brief and the

record discloses no nonfrivolous issue for appeal.




       *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
      Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is

excused from further responsibilities herein, and the appeal is DISMISSED. See 5TH CIR.

R. 42.2.